DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, lines 7-13 recites, “an adhesive region of a hot melt adhesive, where the elastic member is adhered to at least one of the first sheet layer and the second sheet layer, is provided at both ends of the stretchable region in the stretching direction, and in a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 201522659 (hereinafter “JP ‘659”).

As to claim 2, the product of claim 1 is taught as seen above.  JP ‘659 discloses that the disposable wearing article is an underpants-type disposable diaper which includes an outer member forming a front body and a back body and an inner member attached to the outer member and containing an absorber, and in which both sides of the outer member in the frond body and both sides of the outer member of the back body are joined to each other, a range in a front-back direction corresponding to the joined portion is an annular lower torso portion, and a waist opening and a pair of right and left leg openings are formed, in the stretchable structure, the elastic member is provided along a width direction in a lower torso portion of the outer body, and the non-stretchable region is provided in an intermediate portion in the width direction of the lower torso portion, and the stretchable region is provided on both sides in the width direction of the non-stretchable region.  (Fig. 5, 6, 11 and 12)
As to claim 3, the product of claim 1 is taught as seen above.  JP ‘659 discloses that the stretchable structure of a disposable wearing article according to claim 1, wherein the first sheet layer and the second sheet layer are adhered via a hot melt adhesive intermittently disposed at least in the stretching direction.  (Fig. 1 and 2).  
As to claim 4, JP ‘659 discloses a method of forming a stretchable structure of a disposable wearing article, comprising: while continuously conveying a first sheet layer and a second sheet layer in a machine direction, continuously sandwiching an elastic member between the first sheet layer and the second sheet layer in the machine direction, and fixing the elastic member to at least one of the first sheet layer and the second sheet layer; and after that, repeatedly forming a unit stretchable structure in the machine direction, in which a stretchable region and a non-stretchable region obtained by cutting the elastic member are alternately repeated three or more regions in the machine direction, and both ends in the machine direction become stretchable regions, and cutting the unit stretchable structure into individual stretchable structures at the boundary of the unit stretchable structures adjacent in the machine direction, wherein, when the elastic member is fixed, the elastic member is fixed to at least one of the first sheet layer and the second sheet layer via the hot melt adhesive, in an application region of a hot melt adhesive disposed in each of a portion to be an end portion of a stretchable region of a pair of the unit stretchable structures adjacent in the machine direction and a portion to be an end portion on the non-stretchable region side of the stretchable region, intervals between application regions adjacent in the are the same, and the application regions have the same length in the MD. (Fig. 1-4; paragraph 27-41).  
As to claim 5, the method of claim 4 is taught as seen above.  JP ‘659 discloses that the disposable wearing article is an underpants-type disposable diaper which includes an outer member forming a front body and a back body and an inner member attached to the outer member and containing an absorber, and in which both sides of the outer member in the frond body and both sides of the outer member of the back body are joined to each other, a range in a front-back direction corresponding to the joined portion is an annular lower torso portion, and a waist opening and a pair of right and left leg openings are formed, in the stretchable structure, the elastic member is provided along a width direction in a lower torso portion of the outer body, and the non-stretchable region is provided in an intermediate portion in the width direction of the lower torso portion, and the stretchable region is provided on both sides in the width direction of the non-stretchable region (Fig. 5, 6, 11 and 12).
As to claim 6, the method of claim 4 is taught as seen above.  JP ‘659 discloses the first sheet layer and the second sheet layer are adhered via a hot melt adhesive intermittently in the machine direction, or no hot melt adhesive is applied between the first sheet layer and the second sheet layer in a region other than an application region of a portion to be an end portion of a stretchable region of a pair of the unit stretchable structures adjacent in the machine direction and a portion to be an end portion on the non-stretchable region side of the stretchable region (Fig. 1-4; paragraph 27-41).
As to claim 7, the product of claim 2 is taught as seen above.  Claim 7 is rejected for the same reasons as claim 3 above.  
As to claim 8, the method of claim 5 is taught as seen above.  Claim 8 is rejected for the same reasons as claim 6 above.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 19, 2021